DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim states “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli (Pub No 20200267511) further in view of Emmanuel (Pat No 10785704).

Regarding claim 1 and 10 and 14 and 15,
 	Abdoli teaches a method of transmitting and receiving a signal by a user equipment (UE) in a wireless communication system, the method comprising:
 	A transmitter; A receiver; A controller (interpreted as he transceiver 1100 may transmit and receive signaling over any type of communications medium. In some embodiments, the transceiver 1100 transmits and receives signaling over a wireless medium, see para [0099])
 	at least one processor; and at least one computer memory operatively coupled to the at least one processor and storing instructions which when executed, cause the at least one processor to perform operations, (processor and memory para [0096])
 	computer readable medium; (interpreted as In an embodiment, the memory 1006 includes a non-transitory computer readable medium, see para [0096)
 	receiving downlink control information (DCI) including frequency allocation information from a base station (BS); (interpreted as In some embodiments, a multicast DCI message is used to identify a multicast BWP (or group-common BWP) and to identify a set of RBs allocated for a multicast PDSCH/PUSCH within the identified multicast BWP, see Abdoli para [0093]. Also see base station para [0094]))
 	identifying frequency bands allocated as an uplink (UL) band and a downlink (DL) band based on the frequency allocation information; and  (interpreted as In some embodiments, a multicast DCI message is used to identify a multicast BWP (or group-common BWP) and to identify a set of RBs allocated for a multicast PDSCH/PUSCH within the identified multicast BWP, see Abdoli para [0093])
 	transmitting a UL signal through a transmitter of the UE based on the DCI (interpreted as and transmit or receive data over at least one RB of the set of RBs allocated for the multicast PDSCH or PUSCH, see Abdoli para [0023]).

 	However does not teach wherein the transmitter of the UE includes an out-of-band emission reduction (OOBER) device, and
 	wherein the OOBER device is enabled based on whether the allocated frequency bands correspond to edges of a bandwidth part (BWP)

 	Emannuel teaches wherein the transmitter of the UE includes an out-of-band emission reduction (OOBER) device, and (interpreted as At block 506, the processing logic determines whether the device is connected with the second device on a band edge channel that is adjacent to a restricted frequency band, see Emmanuel col 13 line 30-50)
 	wherein the OOBER device is enabled based on whether the allocated frequency bands correspond to edges of a bandwidth part (BWP) (interpreted as The band edge controller can nulls a DC subcarrier and a subset of the set of data subcarriers when connected on the band edge channel by sending the input 218 to the N-point IFFT 212. Nulling the subset reduces a Peak-to-Average Power Ratio (PAPR) level, thereby reducing out-of-band emissions by the electronic device in the restricted frequency band, Emmanuel col 9 line 40-45).
 	It would have been obvious to one of ordinary skill in the art to combine the BWP allocation taught by Abdoli with the emission reduction for allocations as taught by Emannuel so that the emissions do not exceed the restricted frequency band requirement.

Regarding claim 11 and 13,
 	Abdoli teaches method of transmitting and receiving a signal by a base station (BS) in a wireless communication system, the method comprising: 
 	Transmitter; receiver; and controller; (interpreted as At step 520, the base station transmits or receives data from the group of UEs over the set of contiguous RBs allocated for the multicast PDSCH/PUSCH to or from UEs in the group of UEs, see para [0091])
 	transmitting downlink control information (DCI) including frequency allocation information to a user equipment (UE); and (interpreted as In some embodiments, a multicast DCI message is used to identify a multicast BWP (or group-common BWP) and to identify a set of RBs allocated for a multicast PDSCH/PUSCH within the identified multicast BWP, see Abdoli para [0093])
	receiving an uplink (UL) signal from the UE based on the DCI, wherein the frequency allocation information includes information about frequency bands allocated as a UL band and a downlink (DL) band, (interpreted as In some embodiments, a multicast DCI message is used to identify a multicast BWP (or group-common BWP) and to identify a set of RBs allocated for a multicast PDSCH/PUSCH within the identified multicast BWP, see Abdoli para [0093]. Also see base station para [0094]))

 	However do not teach wherein a transmitter of the UE includes an out-of-band emission reduction (OQOBER) device, and wherein the OOBER device is enabled based on whether the allocated frequency bands correspond to edges of a bandwidth part (BWP). 

 	Emmanuel teaches wherein a transmitter of the UE includes an out-of-band emission reduction (OQOBER) device, and (interpreted as At block 506, the processing logic determines whether the device is connected with the second device on a band edge channel that is adjacent to a restricted frequency band, see Emmanuel col 13 line 30-50) wherein the OOBER device is enabled based on whether the allocated frequency bands correspond to edges of a bandwidth part (BWP). (interpreted as The band edge controller can nulls a DC subcarrier and a subset of the set of data subcarriers when connected on the band edge channel by sending the input 218 to the N-point IFFT 212. Nulling the subset reduces a Peak-to-Average Power Ratio (PAPR) level, thereby reducing out-of-band emissions by the electronic device in the restricted frequency band, Emmanuel col 9 line 40-45).
 	It would have been obvious to one of ordinary skill in the art to combine the BWP allocation taught by Abdoli with the emission reduction for allocations as taught by Emannuel so that the emissions do not exceed the restricted frequency band requirement.

Regarding claim 2 and 12,
 	Abdoli in view of Emmanuel teach the method according to claim 1, comprising:
 	receiving a radio resource control (RRC) message including information for controlling the OOBER device from the BS; and (interpreted as In one embodiment, the assigned sub-band for multicast transmission is indicated to a UE from the set of sub-bands of the scheduled serving cell via a higher layer signaling e.g., a radio resource communications (RRC) signaling, or via a MAC CE signaling or via a DCI message, or a combination thereof, see Abdoli para [0086]).
 	controlling the OOBER device based on the RRC message, wherein the RRC message includes a predefined control message for controlling the OOBER device (interpreted as In one embodiment, the assigned sub-band for multicast transmission is indicated to a UE from the set of sub-bands of the scheduled serving cell via a higher layer signaling e.g., a radio resource communications (RRC) signaling, or via a MAC CE signaling or via a DCI message, or a combination thereof, see Abdoli para [0086]).

Regarding claim 3,
 	Abdoli in view of Emmanuel teach the method according to claim 2, wherein when the control message indicates OOBER device enable, the UL signal is transmitted by using the OOBER device, and when the control message indicates OOBER device disable, the UL signal is transmitted without using the OOBER device. (interpreted as At block 506, the processing logic determines whether the device is connected with the second device on a band edge channel that is adjacent to a restricted frequency band. When the device is not connected on the band edge channel at block 506, the processing logic continues to transmit data to the second device in the first mode using the first transmit power level, see Emmanuel col 13 line 30-55).
	It would have been obvious to one of ordinary skill in the art to combine the BWP allocation taught by Abdoli with the emission reduction as taught by Emannuel so that the emissions reduction can be decided to be of use based on the resource allocation. 

Regarding claim 4,
 	Abdoli in view of Emmanuel teach the method according to claim 1, comprising:
receiving DCI including information for controlling the OOBER device from the BS; and controlling the OOBER device based on the DCI, wherein the DCI includes information indicating whether to enable the OOBER device. (interpreted as When the processing logic determines that the device is connected with the second device on the band edge channel at block 506, the processing logic modifies the first parameter information to second parameter information at block 508, see Emmanuel col 13 line 30-55).
	It would have been obvious to one of ordinary skill in the art to combine the BWP allocation taught by Abdoli with the emission reduction for allocations as taught by Emannuel so that the emissions do not exceed the restricted frequency band requirement.

Regarding claim 8,
 	Abdoli in view of Emmanuel teach the method according to claim 1, wherein whether the allocated frequency bands correspond to the edges of the BWP is determined by minimum value of allocated frequency band < Near_gap where Near gap is a predefined parameter (interpreted as For example, the FCC regulatory requirements include a band edge requirement that specifies that out-of-band emissions in a restricted frequency band do not exceed 54 dBuV/m as an average limit and 74 dBuV/m as a peak limit. This requirement may translate into a conducted transmit power (Tx power) of −41 dBm at antenna ports. The following table, Table 1, includes the FCC restricted bands and the low, mid, and high channels for the 2.4 GHz frequency band and the 5 GHz frequency band, see Emmanuel col 2 line 20-30).
	It would have been obvious to one of ordinary skill in the art to combine the BWP allocation taught by Abdoli with the emission reduction for allocations as taught by Emannuel so that the emissions do not exceed the restricted frequency band requirement.

Regarding claim 9,
 	Abdoli in view of Emmanuel teach the method according to claim 1, wherein whether the allocated frequency bands correspond to the edges of the BWP is determined by (NBWP, isize — maximum value of allocated frequency band) < Near_gap, where NBWP, isize is the size of an i“ BWP, and Near _ gap is a predefined parameter (interpreted as For example, the FCC regulatory requirements include a band edge requirement that specifies that out-of-band emissions in a restricted frequency band do not exceed 54 dBuV/m as an average limit and 74 dBuV/m as a peak limit. This requirement may translate into a conducted transmit power (Tx power) of −41 dBm at antenna ports. The following table, Table 1, includes the FCC restricted bands and the low, mid, and high channels for the 2.4 GHz frequency band and the 5 GHz frequency band, see Emmanuel col 2 line 20-30).
	It would have been obvious to one of ordinary skill in the art to combine the BWP allocation taught by Abdoli with the emission reduction for allocations as taught by Emannuel so that the emissions do not exceed the restricted frequency band requirement.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli (Pub No 20200267511) further in view of Emmanuel (Pat No 10785704) and Lei (Pub No 20220007395).

Regarding claim 5,
 	Abdoli in view of Emmanuel teach the method according to claim 1, however does not teach comprising identifying an operation mode of the UE, when the allocated frequency bands do not correspond to the edges of the BWP, wherein the operation mode is one of half-duplex mode, flexible mode, and full duplex mode.
 	Lei teaches comprising identifying an operation mode of the UE, when the allocated frequency bands do not correspond to the edges of the BWP, wherein the operation mode is one of half-duplex mode, flexible mode, and full duplex mode (interpreted as The slot format can include one of a half-duplex slot including at least a bandwidth part (BWP) of the carrier bandwidth configured for uplink transmission or downlink transmission, a sub-band full-duplex slot including at least the BWP configured for simultaneous uplink transmission and downlink transmission, or a flexible slot including at least one flexible symbol configurable as a half-duplex symbol or a sub-band full-duplex symbol, see para [0006])
	It would have been obvious to one of ordinary skill in the art to combine the BWP allocation taught by Abdoli in view of Emannuel with the various operation modes as taught by Lei since it is known in the art to use a various number of known operation modes for data communication.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli (Pub No 20200267511) further in view of Emmanuel (Pat No 10785704) and Lei (Pub No 20220007395) and Takeda (Pub No 20160218853)

Regarding claim 7,
 	Abdoli in view of Emmanuel and Lei teach the method according to claim 5, however do not teach wherein the OOBER device is disabled based on the operation mode being the half-duplex mode wherein the OOBER device is enabled based on the UL band and the DL band being adjacent to each other.
	Takeda teaches wherein the OOBER device is disabled based on the operation mode being the half-duplex mode wherein the OOBER device is enabled based on the UL band and the DL band being adjacent to each other. (interpreted as For example, when the frequency band used in UL and the frequency band used in DL neighbor each other, there is a threat that unwanted emission is produced in neighboring bands when UL signals are transmitted and interferes with DL signals, see para [0030])
	It would have been obvious to one of ordinary skill in the art to combine the emission reduction taught by Abdoli in view of Emannuel with the emission detection by using UL/DL bands as taught by Takeda so that emissions can be discovered and mitigated thereby improving performance.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461